Citation Nr: 0033730	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
schizo-affective disorder (claimed as a nervous condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1980 to 
July 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the RO has adjudicated this claim as 
service connection for a schizo-affective disorder (claimed 
as a nervous condition) without first adjudicating the issue 
of whether new and material evidence has been presented.  

The Board notes that the issue of service connection for a 
nervous condition had previously been denied by the RO, and 
in December 1996, the Board issued a decision affirming the 
RO's denial.  The Board's decision was not appealed and 
became final.  

In her current claim it was specifically requested that the 
veteran be allowed to "reopen her claim to establish service 
connection for a nervous condition."  

Accordingly, the Board concludes that the veteran is 
attempting to reopen a claim that has been previously and 
finally denied by the Board.  Therefore, the issue should be 
recharacterized as whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a schizo-affective disorder (claimed as a 
nervous condition).  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July 2000, the veteran requested a travel Board hearing or 
a videoconference hearing, whichever could be scheduled 
sooner.  

In November 2000 the RO was notified that she had been 
scheduled for a videoconference hearing before the Board.  
The record indicates that the veteran failed to report for 
this hearing.  

In December 2000, the RO received a response dated in 
November 2000 in which the veteran stated that she would not 
be able to attend the November 2000 hearing due to a crisis, 
and that she would like to reschedule for a later date.  She 
also indicated that she was having difficulty obtaining 
evidence to support her claim.  

The Board is of the opinion that the veteran has made a good 
cause request for a change of hearing dates.  See 20 C.F.R. 
§ 20.704(c) (2000).  Therefore, a remand is required in order 
to schedule the veteran for a videoconference hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled to appear 
at a videoconference hearing at the RO.  
Notice should be sent to the veteran and 
her service representative.  

The veteran should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


